Appeal from a decision of the Workmen’s Compensation Board, filed October 22, 1970, affirming the Referee’s determination that decedent died of an industrial accident and awarding death benefits to the widow. There is substantial evidence to support the board’s decision that decedent was engaged in arduous work and that his death resulted from it. (Matter of Burris v. Lewis, 2 N Y 2d 323; Matter of Pickhardt v. Heist Ohio Corp., 20 A D 2d 737, mot. for lv. to app. den. 14 N Y 2d 484; Matter of Grovine v. Edwards & Son, 37 A D 2d 647.) Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Greenblott, Sweeney and Simons, JJ., concur.